IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 928
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                    :




                                      ORDER

PER CURIAM

         AND NOW, this 15th day of December, 2022, Libby A. White, Esquire,

Philadelphia, is hereby appointed as a member of the Continuing Legal Education Board

for a term of three years, commencing January 1, 2023.